STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

                                                                                  FILED
                                                                            September 18, 2020
Charles E. Jacobs,                                                             EDYTHE NASH GAISER, CLERK
Petitioner Below, Petitioner                                                   SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA

vs.) No. 20-0111 (Kanawha County 19-P-463)

Shawn Straughn, Superintendent,
Northern Correctional Center,
Respondent Below, Respondent




                               MEMORANDUM DECISION



        Petitioner Charles E. Jacobs, self-represented litigant, appeals the January 28, 2020, order
of the Circuit Court of Kanawha County denying his petition for a writ of habeas corpus.
Respondent Shawn Straughn, Superintendent, Northern Correctional Center, by counsel Elizabeth
Grant, filed a response in support of the circuit court’s order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds that the circuit court failed to make findings of fact and conclusions of
law sufficient to allow meaningful appellate review of the court’s ruling. For this reason, this case
is remanded to the circuit court for the entry of an order that includes sufficient findings.

        The record of the underlying proceedings submitted by petitioner in support of his appeal
is sparse and consists only of the circuit court’s January 28, 2020, order and excerpts from
petitioner’s plea hearing. From the appellate record, we glean the following: Petitioner pled guilty
to two counts of second-degree robbery and two counts of conspiracy to commit second-degree
robbery in exchange for the State’s dismissal of the other counts of the indictment. Also, as a part
of the parties’ plea agreement, the State recommended that the circuit court sentence petitioner to
an aggregate term of ten to thirty-six years of incarceration through a combination of concurrent



                                                 1
and consecutive sentences.1

        On November 26, 2019, petitioner filed a petition for a writ of habeas corpus, alleging that
the circuit court breached the plea agreement by imposing an aggregate sentence of twelve to forty-
six years of incarceration and that the circuit court failed to credit him with 802 days for time
served during the pendency of the underlying criminal case. By order entered on January 28, 2020,
the circuit court denied the petition, ruling that:

       the [c]ourt, after giving due and mature consideration to said written petition, and
       after reviewing the official court file in said action, and in the underlying action, is
       of the opinion that a hearing is not necessary in order for the [c]ourt to make a
       decision in this matter and further finds that good cause or other justification does
       not exist to grant said request. Therefore, the [c]ourt is of the opinion and does
       hereby ORDER that [p]etitioner’s “WRIT OF HABEAS CORPUS” be and the
       same is hereby DENIED.

        Petitioner now appeals the circuit court’s January 28, 2020, order. This Court reviews a
circuit court order denying a petition for a writ of habeas corpus under the following standards:

               In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review. Syl. Pt. 1, Mathena v. Haines, 219 W. Va.
417, 633 S.E.2d 771 (2006).

               “West Virginia Code section 53-4A-7(c) (1994) requires a circuit court
       denying or granting relief in a habeas corpus proceeding to make specific findings
       of fact and conclusions of law relating to each contention advanced by the
       petitioner, and to state the grounds upon which the matter was determined.” Syl. Pt.
       1, State ex rel. Watson v. Hill, 200 W. Va. 201, 488 S.E.2d 476 (1997).[2]

       1
        West Virginia Code § 61-2-12(b) provides that a person guilty of second-degree robbery
“shall be confined in a correctional facility for not less than five years nor more than eighteen
years.” West Virginia Code § 61-10-31 provides that a person guilty of conspiracy to commit a
felony “shall be punished by imprisonment in the penitentiary for not less than one nor more than
five years[.]”
       2
           West Virginia Code § 53-4A-7(c) provides:

       When the court determines to deny or grant relief, as the case may be, the court
       shall enter an appropriate order with respect to the conviction or sentence in the
       former criminal proceedings and such supplementary matters as are deemed
       necessary and proper to the findings in the case, including, but not limited to,
(continued . . .)
                                               2
Syl. Pts. 1 and 2, Watts v. Ballard, 238 W. Va. 730, 798 S.E.2d 856 (2017) (Footnote added).

       Furthermore,

               “‘[a] court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W. Va. 467, 194
S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W. Va. 698, 601 S.E.2d 18
       (2004).

Syl. Pt. 3, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016). “On an appeal to this Court[,]
the appellant bears the burden of showing that there was error in the proceedings below resulting
in the judgment of which he complains, all presumptions being in favor of the correctness of the
proceedings and judgment in and of the trial court.” White, 215 W. Va. at 699, 601 S.E.2d at 19,
syl. pt. 1 (quoting Perdue, 156 W. Va. at 467, 194 S.E.2d at 658, syl. pt. 2).

       On appeal, petitioner asks that the circuit court’s decision be reversed and the case be
remanded for a hearing and the appointment of counsel, or, in the alternative, that the case be
remanded for the entry of an order that complies with West Virginia Code § 53-4A-7(c).
Respondent argues that there is no basis upon which to reverse the circuit court’s decision and
remand this case for a hearing and the appointment of counsel when “[p]etitioner fails to provide
the plea agreement, plea and sentencing order[s], or any complete transcripts of the plea and
sentencing hearings” as part of his appendix.

        Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure provides that petitioner’s
“argument must contain appropriate and specific citations to the record on appeal, including
citations that pinpoint when and how the issues in the assignments of error were presented to the
lower tribunal,” and that “[t]he Court may disregard errors that are not adequately supported by
specific references to the record on appeal.” In State v. Honaker, 193 W. Va. 51, 56 n.4, 454 S.E.2d
96, 101 n.4 (1994), we stated that we must “take as non[-]existing all facts that do not appear in
the [appellate] record and will ignore those issues where the missing record is needed to give
factual support to the claim.”

       remand, the vacating or setting aside of the plea, conviction and sentence,
       rearraignment, retrial, custody, bail, discharge, correction of sentence and
       resentencing, or other matters which may be necessary and proper. In any order
       entered in accordance with the provisions of this section, the court shall make
       specific findings of fact and conclusions of law relating to each contention or
       contentions and grounds (in fact or law) advanced, shall clearly state the grounds
       upon which the matter was determined, and shall state whether a federal and/or
       state right was presented and decided. Any order entered in accordance with the
       provisions of this section shall constitute a final judgment, and, unless reversed,
       shall be conclusive.
                                                 3
        Here, petitioner submits excerpts from his plea hearing as part of his appendix, but without
the complete transcript or the plea order, it is not possible to determine whether petitioner’s plea
agreement required the circuit court to sentence petitioner in accordance with the State’s
recommendation if it accepted petitioner’s guilty pleas.3 Similarly, without the sentencing and/or
commitment order, there is no way of determining the number of days of credit the circuit court
did or did not give petitioner for time served during the pendency of his criminal case. Therefore,
we find that petitioner does not meet his burden of showing that the circuit court should be reversed
and the case remanded for a hearing and appointment of counsel given petitioner’s failure to
provide an adequate appellate record.

         Respondent concedes that a remand to the circuit court for the entry of an order that
complies with West Virginia Code § 53-4A-7(c) would be appropriate. As respondent
acknowledges, petitioner’s claims would be viable grounds of habeas relief if the claims are
supported by the terms of the plea agreement and the sentencing order.4 The circuit court could
have made findings as to whether the record supported petitioner’s claims because the court stated
that it had reviewed the court file from the underlying criminal action. The circuit court’s failure
to make such findings deprives this Court of the ability to meaningfully review the decision to
deny petitioner’s habeas petition. Therefore, we remand this case to the circuit court for the entry
of an order with findings sufficient to allow meaningful appellate review of the court’s ruling.
                                                                                        Remanded.

       3
        In Syllabus Points 1, 2, and 3 of State ex rel. Forbes v. Kaufman, 185 W. Va. 72, 404
S.E.2d 763 (1991), we held:

               Where the state agrees to make a sentencing recommendation and enters
       into a plea agreement with the defendant pursuant to Rule 11(e)(1)(B) of the West
       Virginia Rules of Criminal Procedure, the trial court is not bound to impose the
       sentence recommended by the state if it accepts the plea agreement.

               Where the state agrees that a specific sentence is a suitable disposition of a
       criminal case and enters into a plea agreement with the defendant pursuant to Rule
       11(e)(1)(C) of the West Virginia Rules of Criminal Procedure, the trial court may
       either accept or reject the entire agreement, but it may not accept the guilty plea
       and impose a different sentence.

               If a plea is taken pursuant to a plea agreement and the state has agreed to a
       specific sentence in that agreement, yet if it is not clear whether the plea was taken
       under Rule 11(e)(1)(B) or 11(e)(1)(C) of the West Virginia Rules of Criminal
       Procedure, the trial judge may sentence the defendant without being bound by the
       sentencing provision in the plea agreement.
       4
         With regard to petitioner’s second claim, “a defendant is constitutionally entitled to credit
for time served.” State v. Eilola, 226 W. Va. 698, 707, 704 S.E.2d 698, 707 (2010) (citing Syl. Pt.
6, State v. McClain, 211 W. Va. 61, 561 S.E.2d 783 (2002)).
                                                 4
ISSUED: September 18, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              5